                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 ANDRE WINGO,

                               Plaintiff,
        v.                                                               ORDER

 DEPARTMENT OF CORRECTIONS, STATE OF                                  18-cv-362-jdp
 WISCONSIN,

                               Defendant.


       Plaintiff Andre Wingo, appearing pro se, alleges that the Wisconsin Department of

Corrections violated his right to due process when it forced him to register as a sex offender.

In a September 21, 2018 order, I dismissed Wingo’s complaint because his allegations did not

support claims and he named improper defendants. Dkt. 10. I gave him until October 12,

2018, to submit an amended complaint that better explained his claims. Id.

       That order was returned to the court as undeliverable because Wingo was no longer

incarcerated at the Dane County Jail. The clerk of court sent copies of the order to three other

addresses that were associated with Wingo on Wisconsin’s circuit court access website,

wcca.wicourts.gov, and one of those copies was not returned to the court. Nonetheless, Wingo

has not responded. Whether or not Wingo has received a copy of the order, it is Wingo’s duty

to keep the court aware of his location. Because Wingo has either received the order and failed

to respond, or is now unreachable, I must dismiss the case. That dismissal will be without

prejudice, meaning that Wingo could bring his claims again in a brand-new case and by

incurring another filing-fee obligation.
                                ORDER

IT IS ORDERED that this case is DISMISSED without prejudice.

Entered January 15, 2019.

                                BY THE COURT:

                                /s/
                                ________________________________________
                                JAMES D. PETERSON
                                District Judge




                                   2
